Citation Nr: 0311348	
Decision Date: 06/03/03    Archive Date: 06/10/03	

DOCKET NO.  00-02 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of special monthly pension by 
reason of being housebound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1965 to March 1967, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has a single permanent disability rated 100 
percent disabled and additional disability independently 
rated at 60 percent.


CONCLUSION OF LAW

The requirements for restoration of special monthly pension 
on account of being housebound have been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the Supplemental 
Statement of the Case informed the veteran of the regulation 
promulgated to implement the VCAA, including the division of 
responsibility between the VA and the veteran in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
private and VA medical records have been accumulated and are 
associated with the claims file.  In addition, the veteran 
has been afforded VA examinations in connection with his 
claim.  Lastly, the veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
veteran's claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Accordingly, the 
case is ready for appellate review.


Background and Evidence

Private medical records pertaining to a hospitalization of 
the veteran in March 1997 showed that he was seen in the 
emergency room with complaints of acute chest pain.  
Electrocardiogram showed evidence of an acute anterior 
infarction and medication was initiated.  The veteran later 
had neurological changes reflective of an intracerebral bleed 
that was confirmed on CAT scan.  The pertinent impressions 
upon hospital admission were acute anterior myocardial 
infarction, status post TPA and intracranial bleed secondary 
to TPA administration.  A rehabilitation consultation several 
days later showed that on physical examination the veteran 
exhibited mild right-sided central type of facial weakness, 
and right hemianopsia neglect.  He had functional movement in 
the left upper and lower extremities.  The right upper 
extremity was nonfunctional and in the right lower extremity 
the veteran exhibited significant spasticity without any 
voluntary movement.  Deep tendon reflexes were two plus in 
the right upper extremity, three plus in the right knee, and 
two plus at the ankle.

A rating decision dated in May 1997 shows the veteran was 
granted nonservice-connected pension benefits and special 
monthly pension by reason of being housebound.  In addition 
to service-connected disabilities of maxillary sinusitis, 
evaluated as 10 percent disabling, and prostatitis, evaluated 
as noncompensably disabling, the veteran had nonservice-
connected disabilities of cerebral hemorrhage with right 
hemiplegia, evaluated as 100 percent disabling, and acute 
myocardial infarction, evaluated as 100 percent disabling.  

Private medical records dated between March and August 1997 
were received in December 1998.  A discharge summary dated in 
April 1997 indicated that at the time of discharge the 
veteran had shown significant improvement since the time of 
his admission when he required maximum assistance in all 
functioning activities.  Physical examination at the time of 
discharge disclosed that the veteran had good strength in the 
left upper and lower extremities and that the right upper 
extremity had fair strength proximally and grip was fair 
minus.  Intrinsic hand muscles were poor.  The right lower 
extremity had poor hip flexors and knee extensors and no 
ankle movement was noted.  Discharge function and status 
indicated that the veteran required minimal to moderate 
assistance in transfers and minimal assistance in activities 
of daily living.  He was taking steps with minimal 
assistance, although gait was noted to be not functional.  
The veteran's balance was noted to be poor.  An emergency 
room report dated in August 1997 shows the veteran was seen 
with complaints of chest pain and shortness of breath.  The 
diagnoses were congestive heart failure and rule out 
pneumonia.  

A rating decision dated in January 1999 discontinued the 
veteran's special monthly pension by reason of being 
housebound effective April 1, 1999, 60 days following the 
date of notification.  The veteran's nonservice-connected 
disabilities included coronary artery disease and congestive 
heart failure, status post myocardial infarction with one-
vessel angioplasty, evaluated at 60 percent, residuals of a 
cerebrovascular accident with mild right leg weakness, 
evaluated at 20 percent, and residuals of a cerebrovascular 
accident with mild right arm weakness, evaluated at 
20 percent.

VA outpatient treatment records dated in 1997 and 1998 were 
received in December 1998.  These records show treatment for 
various disabilities.  A record dated in January 1998 shows 
the veteran reported that he was walking 3 to 4 blocks 
without shortness of breath or chest pain but had not walked 
since he underwent PTCA [percutaneous transluminal coronary 
angioplasty] the previous month.

An undated private physical examination received in December 
1998 performed by Harvey Seroto, M.D., indicates that the 
veteran was not accompanied to the place of the examination 
and that his mode of travel was by automobile.  The veteran 
complained of heart failure, paralysis and weakness of the 
right side and poor balance.  The examiner indicated that the 
upper extremities were "OK" and that the veteran had right-
sided weakness of the arm and leg.  Under restrictions of the 
spine, trunk and neck it was noted that the veteran had 
trouble bending.  Dr. Seroto indicated that the veteran was 
not able to walk without the assistance of another person, 
but did not specify the distance the veteran was able to 
walk.  Additional remarks included occasional chest angina 
and that the veteran required daily medication with side 
effects.  The diagnosis following the examination was 
coronary artery disease.

A report of a VA aid and attendance or housebound examination 
performed in February 2000 shows the examiner indicated that 
the veteran did not require the assistance of another person 
in attending to the ordinary hazards of daily living, 
assistance in protecting himself, nor was he restricted to 
his home or immediate vicinity.  He specifically indicated 
that the veteran did not require an attendant for reporting 
for the examination.  It was also noted that the veteran was 
not hospitalized and not permanently bedridden.  His vision 
was 20/30 and the examiner indicated that the veteran could 
manage his own affairs.  It was noted that the veteran had 
some problem with balance due to previous right-sided 
hemiparesis and it was noted that he used a cane.  On 
physical examination the veteran did not have any functional 
restrictions with reference to the strength and coordination 
for feeding, fastening, clothing, bathing or shaving himself.  
With respect to the lower extremities the veteran had some 
weakness in his right leg which caused a slight limp and it 
was noted that the veteran used a cane for balance.  He noted 
that the veteran left his home daily.  On the general medical 
portion of the examination the veteran was noted to have a 
full and painless range of motion of the neck, shoulders, 
elbows, wrists, hips, knees and ankles.  He did have some 
muscle loss of the right upper pectoralis major.  All upper 
and lower extremity motor strength was plus 5.  The diagnoses 
following the examination were status post myocardial 
infarction with angioplasty and stent placement, 
cerebrovascular accident, elevated liver function and chronic 
sinus problems.  METs was 3.3.

VA outpatient treatment records dated in 1999 and 2000 show 
treatment for various disorders, including coronary artery 
disease.  A record dated in June 2000 noted that the 
veteran's coronary artery disease was stable. 

A report of a VA examination for housebound status performed 
in January 2002 shows the veteran was noted to have some 
right-sided weakness of his upper and lower extremities.  The 
examiner indicated that the veteran was able to walk without 
the assistance of another person and that he left his home or 
immediate premises approximately three times a week.  The 
diagnosis following the examination was coronary artery 
disease, a history of a stroke with right-sided weakness, 
hepatitis C and congestive heart failure. 

VA outpatient treatment records dated between 2000 and 2002 
include a record dated in May 2002 which indicates that the 
veteran reported that he could walk about 2 miles without 
dyspnea.  An echocardiogram performed in May 2001 disclosed 
that left ventricular systolic functions were severely 
decreased and the estimated left ventricular ejection 
fraction was 25 percent.  A record dated in November 2001 
notes that the veteran had elevated serum glucose.  


Law and Analysis

Pertinent regulations provide that the rate of pension 
payable to a veteran who is entitled to pension under 
38 U.S.C.A. § 1521 and who was not in need of regular aid and 
attendance shall be as prescribed in 38 U.S.C.A. § 1521(e) 
if, in addition to having a single permanent disability rated 
100 percent disabling under the schedule for rating 
disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17) the veteran:  (1) Has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) is "permanently housebound" by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).

At the outset, the Board notes that the January 1999 rating 
decision decreased the evaluation for the veteran's heart 
disease from 60 percent to 100 percent.  Thus, while the 
veteran remained entitled to a permanent and total disability 
rating for pension purposes, he no longer met the percentage 
requirements for increased pension benefits by reason of 
being housebound since he no longer had a single permanent 
disability rated as 100 percent disabling.  However, the 
Board finds that the veteran's heart disease is, in fact, of 
sufficient severity to warrant a 100 percent evaluation under 
the schedule for rating disabilities.  

In this regard, under both Diagnostic Codes 7006 and 7005 a 
100 percent evaluation is for assignment for heart disease 
with findings of congestive heart failure, or workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness 
or syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  More recent VA medical 
records, specifically an echocardiogram performed in May 
2001, disclosed that the veteran's left ventricular systolic 
functions were severely decreased and that he had a left 
ventricular ejection fraction of 25 percent.  Therefore, the 
Board finds that the veteran's heart disease continues to 
warrant a 100 percent evaluation.

The remaining question is whether the veteran has additional 
disability or disabilities independently ratable at 60 
percent or more separate and distinct from his heart disease 
or is permanently housebound because of his disabilities.  As 
to being permanently housebound, the evidence of record 
clearly reflects that the veteran is not substantially 
confined to his home or immediate premises.  Medical records 
clearly reflect that the veteran leaves his house on a 
regular basis.  Therefore, he is not shown to be permanently 
housebound as a factual matter.

As for the evaluations assigned for the veteran's 
disabilities beyond his heart disease, the Board finds that 
the veteran does have at least a 60 percent evaluation for 
those disabilities.  The Board observes that the evaluation 
for the veteran's cerebrovascular accident was decreased from 
100 percent to two separate 20 percent evaluations by the 
January 1999 rating decision based on medical evidence 
demonstrating improvement in the residuals of that 
disability.  That rating decision specifically assigned a 20 
percent evaluation for residuals of a cerebrovascular 
accident with mild right leg weakness and a 20 percent 
evaluation for residuals of a cerebrovascular accident with 
mild right arm weakness.  This reduction appears to have been 
supported by the medical evidence of record at the time.  

However, the July 2002 Supplemental Statement of the Case 
appears to attempt to further reduce the evaluation for the 
residuals of the veteran's cerebrovascular accident from 
separate 20 percent evaluations for impairment of the right 
upper and lower extremities to a 10 percent evaluation for 
all residuals of the cerebrovascular accident.  The Board 
finds that this change in the evaluation assigned for the 
veteran's cerebrovascular accident residuals was not 
appropriate because the veteran was not afforded a VA 
examination to ascertain the specific severity of the 
impairment of the right upper and lower extremities and the 
medical evidence associated with the claims file contained 
insufficient clinical findings to assess the severity of the 
impairment of the right upper and lower extremities or 
demonstrate improvement.  Thus, the Board finds that in 
evaluating the veteran's entitlement to special monthly 
pension on account of being housebound, the Board will 
consider the veteran as 20 percent disabled for the residuals 
of the cerebrovascular accident of the right lower extremity 
and 20 percent disabled from residuals of the cerebrovascular 
accident affecting the right upper extremity.

The Board also notes that the July 2002 Supplemental 
Statement of the Case identified and evaluated other 
disabilities which were not considered at the time of the 
January 1999 rating decision.  Specifically, the veteran was 
assigned a 20 percent evaluation for type II diabetes, a 10 
percent evaluation for hepatitis C, and a 10 percent 
evaluation for hypertension.  These evaluations, when 
combined with the previously assigned evaluations, result in 
a combined evaluation of 60 percent for disabilities 
independently rated from the cardiovascular disease.  
Specifically, the veteran has three 20 percent evaluations 
and two 10 percent evaluations which, under 38 C.F.R. § 4.25, 
combine to provide for a 60 percent evaluation:  20 combined 
with 20 equals 36; 36 combined with 20 equals 49; 49 combined 
with 10 equals 54; and 54 combined with 10 equals 59, which 
is rounded upward to 60 percent.  

Therefore, the Board finds that the veteran meets the 
percentage requirements for special monthly pension on 
account of being housebound since he has a 100 percent 
evaluation for his cardiovascular disease, based on this 
decision, and a combined 60 percent evaluation for his 
remaining disabilities, assigned by this decision.  As such, 
restoration of the previously assigned special monthly 
pension by reason of being housebound is established.


ORDER

Restoration of special monthly pension on account of being 
housebound is granted.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

